Citation Nr: 0912287	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-35 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for skin cancer, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for keratosis, to 
include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from December 1967 to September 1971.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington which denied the Veteran's claims of entitlement 
to service connection for tinnitus, skin cancer and 
keratosis.  The RO in Portland, Oregon has original 
jurisdiction over the claim.

Remanded issues

As will be detailed further below, in July 2006 the Veteran 
filed a notice of disagreement (NOD) as to the denial of 
service connection for skin cancer and keratosis.  A 
statement of the case (SOC) has not been issued as to those 
claims.  Accordingly, those claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.

Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for right ear hearing loss, was granted by the RO 
in a June 2006 decision.  Since the claim was granted, the 
appeal as to that issue has become moot.  The Veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

Referred issue

The above-referenced July 2005 rating decision also 
determined new and material evidence had not been submitted 
to reopen the previously-denied claim of entitlement to 
service connection for esophageal cancer.  In September 2006, 
after the one-year period to file a notice of disagreement 
with the July 2005 rating decision had expired, the Veteran 
submitted a statement indicating his esophageal cancer was 
"most likely caused by exposure to Agent Orange."  See the 
September 15, 2006 Statement in Support of Claim.  It appears 
that the Veteran is attempting to reopen his claim for 
service connection for esophageal cancer; that issue is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's currently diagnosed tinnitus is etiologically 
related to his military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in April 2005.  This letter appears 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letter in light of 
the fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated April 11, 2008.  As 
discussed in detail below, the Board is granting the 
Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.  



Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Analysis

With respect to Hickson element (1), current disability, the 
March 2005 VA audiology examination report indicates the 
presence of tinnitus.  Hickson element (1) is accordingly met 
for the claim.

With respect to element (2), a review of service medical 
records does not reveal a diagnosis of tinnitus.  
Accordingly, Hickson element (2) is not met with respect to 
disease.  Turning to an in-service injury, the Veteran has 
asserted that he sustained acoustic trauma after a gun was 
discharged near his head while aboard the USS Jouett.  See 
the September 2008 hearing transcript, page 3.  

Service connection is in effect for right ear hearing loss, 
which indicates that VA has already conceded noise exposure.  
The Board therefore finds that the Veteran was exposed to 
hazardous noise in service.  Hickson element (2) is 
satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the question presented in this case, i.e., the relationship, 
if any, between the Veteran's tinnitus and his naval service, 
is essentially medical in nature.  The Board is prohibited 
from exercising its own independent judgment to resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The record contains a May 2005 VA audiology report, in which 
the examiner concluded as follows:  "Tinnitus reportedly 
began during the 1970s, evidently after Navy service."  
Although the examiner did not render an opinion in the 
Veteran's favor, the Board believes that continuity of 
tinnitus has been established by the Veteran's sworn 
statements, which the Board has no reason to disbelieve.  
See, e.g., the September 25, 2008 hearing transcript, page 6. 

Resolving all doubt in the veteran's favor, the Board 
concludes that Hickson element (3), has been satisfied via 
continuous symptomatology.  Thus, all three elements have 
been satisfied.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for tinnitus is warranted.  
The benefit sought on appeal is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

2.  Entitlement to service connection for skin cancer, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for keratosis, to 
include as due to herbicide exposure.

As was described in the Introduction above, in a July 22, 
2005 rating decision the RO denied service connection for 
skin cancer and keratosis.  The Veteran has since expressed 
disagreement with the denial of these claims.  See the July 
21, 2006 notice of disagreement.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  
Thus, the agency of original jurisdiction must issue a SOC as 
to these claims.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

VBA should issue a SOC pertaining to the 
issues of entitlement to service 
connection for skin cancer and keratosis.  
In connection therewith, the Veteran and 
his representative should be provided with 
appropriate notice of his appellate 
rights.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


